Case 5:20-cv-00062-GKS-JRK Document 31 Filed 02/11/21 Page 1 of 2 PagelD 2375

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

OCALA DIVISION

MARISOL RAMIREZ-
SABAT,

Plaintiff,
Vv. Case No: 5:20-cv-62-GKS-JRK
ANDREW M. SAUL,
COMMISSIONER OF
SOCIAL SECURITY,

Defendant.

ORDER

THIS CAUSE comes before the Court for consideration on Plaintiff Marisol
Ramirez-Sabat’s (Plaintiff) appeal from a final decision of the Commissioner of the
Social Security Administration (the Commissioner) denying her application for
Disability Insurance Benefits (DIB) after proceedings before an Administrative Law
Judge (“ALJ”).' On January 28, 2021, the United States Magistrate Judge issued a

Report and Recommendation (the Report and Recommendation) recommending that

 

' The Commissioner filed a certified copy of the record before the Social Security
Administration. (See Doc. 17.)
Case 5:20-cv-00062-GKS-JRK Document 31 Filed 02/11/21 Page 2 of 2 PagelID 2376

the ALJ’s decision be affirmed (Doc. 29), to which Plaintiff filed objections (Doc.
30).

The ALJ’s findings are supported by substantial evidence, and the ALJ
applied the proper legal analysis to Plaintiff's disability claims. After de novo review
of the portions of the Report and Recommendation (Doc. 29) to which Plaintiff
objects, it is hereby ORDERED and ADJUDGED as follows:

1. United States Magistrate Judge James R. Klindt’s Report and
Recommendation (Doc. 24) is APPROVED and ADOPTED and is made part of
this Order for all purposes, including appellate review.

2. The Commissioner’s final decision in this case is AFFIRMED under
sentence four of 42 U.S.C. § 405(g). The Clerk of the Court is directed to ENTER

JUDGMENT accordingly and CLOSE the case.

DONE AND ORDERED at Orlando, Florida, this i day of February,

2021. (\ | ee

. KENDALL SHARP \
SENIOR UNITED STATES DISTRICT JUDGE

 

Copies to:

Counsel of Record
Unrepresented Parties
